Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed December 23, 2020. Claims 15,16, and 24-26 are pending in the application. Claims 1-14,17-23 and027-31 have been cancelled. Claims 15,16, and 24-26 have been amended. Claims 15, 16, and 24-26 have been examined for patentability. 

Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed December 23, 2020 are acknowledged and have been fully considered.  
The specification objection has been withdrawn because it is improper. 
withdrawn in view of Applicant’s amendment and persuasive arguments. 

Claims 15-19, 21, 24-26 and 28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. This rejection is withdrawn in view of Applicant’s amendments. 
	The rejection of claims 15-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US PG Publication 2010/0226963A1) in view of Krippner et al. (US PG Publication 2009/0118467A1) is withdrawn in view of Applicant’s persuasive arguments.


New Rejection(s) 

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 15, 16, and 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14,16,31,34 and 39 of US Patent 10,149,885 B2.  . 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  10,149,885 (“885”) because the instant claims are drawn to compositions and method comprising the use of dendrimer of formula I.
The instant claims are directed to a marcromolecule or it’s pharmaceutically acceptable salt thereof comprising a dendrimer  wherein the dendrimer is 


    PNG
    media_image1.png
    733
    812
    media_image1.png
    Greyscale

The claims of US Patent 10,149,885 claims a method of using the same dendrimer of compound I. In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010), 
 the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's 

In addition, the claims of the ‘885 patent recite that all of the R groups are   
    PNG
    media_image2.png
    104
    207
    media_image2.png
    Greyscale
 and the ‘instant claims recite that  at least 20 of the R groups are 
    PNG
    media_image2.png
    104
    207
    media_image2.png
    Greyscale
   However, these modifications would have been prima facie obvious. 
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘885).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1, 14,16,31,34 and 39 of US Patent 10,149,885 B2 and claims 15, 16, and 24-26 in the instant application are obvious variants, and they are not patentability distinct.



Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed December 23, 2020, with respect to:   the objection to the specification; the statutory double patenting rejection of claims 15,16, and 24-26  over claims 14-20, 27, 32, 34,35,37,40 and 41 of US Patent 10,149,885 B2; the rejection of claims 15-19,21,24-26 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and	 the rejection of claims 15-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US PG Publication 2010/0226963A1) in view of Krippner et al. (US PG Publication 2009/0118467A1) have been considered but are moot in view of the withdrawal of the objection and rejections as set forth above.





Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617